PER CURIAM.
The examination of the
judgment debtor disclosed that the money in the bank was that of his wife, and upon the motion made to punish him for contempt the wife came into court and showed that she was the owner of the fund, and this was undisputed. The judgment creditor's right to reach this money is at least so questionable that it should not be enforced by contempt proceedings. Order reversed, with $10 costs and disbursements, the amount, when taxed, to be credited upon the judgment.